

THIRD AMENDMENT TO NOTE AGREEMENT




THIS THIRD AMENDMENT, dated as of May 6, 2014 (this "Amendment"), to the Amended
and Restated Note Purchase and Private Shelf Agreement, dated as of May 25, 2012
(as amended or otherwise modified to date, the "Note Agreement"),  is between Nu
Skin Enterprises, Inc., a Delaware corporation (the "Company"), on the one hand,
and Prudential Investment Management, Inc. and each of the holders of Notes
appearing on the signature pages hereto (collectively "Prudential"), on the
other hand.


RECITALS


A.        Pursuant to the request of the Company, the Company and Prudential now
desire to amend the Note Agreement in the respects, but only in the respects,
hereinafter set forth.


B.        Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Agreement unless herein defined or the context
shall otherwise require.


C.        All requirements of law have been fully complied with and all other
acts and things necessary to make this Amendment a valid,  legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.


NOW,  THEREFORE,  upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Amendment set forth in Section 3 hereof,
and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and Prudential  do
hereby agree as follows:


Section 1          Amendment  to Note Agreement.


1.1        Section 10.10 of the Note Agreement is hereby amended and restated,
effective as of January 1, 2014, to read as follows:


10.10    Limitation  on Restricted  Payments.


The Company will not, and will  not permit any Restricted Subsidiary to, at any
time declare or make,  or become required to declare or make, any Restricted
Payment unless after giving effect thereto:  (i) the aggregate amount of all
Restricted Payments declared or made after June 30, 2012 does not exceed the sum
of (a) $100,000,000, plus (b) 100% of (x) the aggregate  amount of Cash Flow
from Operations for the period commencing on July 1, 2012 and terminating at the
end of the last fiscal quarter immediately preceding the date of any proposed
Restricted Payment minus (y) the aggregate amount of all Capital Expenditures
during such period (the sum of  the immediately preceding clauses (a) and (b) at
any time being referred to as the "Cash Flow Allowance"),  provided that (1)
during the quarter ended March 31, 2014 the aggregate amount of all Restricted
Payments declared or made after June 30, 2012 may exceed the applicable  Cash
Flow Allowance by up to $50,000,000,  (2) during the quarter ended June 30, 2014
the aggregate amount of all Restricted Payments declared or made after June 30,
2012 may exceed the applicable Cash Flow Allowance by up to $100,000,000, and
(3) during the quarter ended September 30, 2014 the aggregate amount of all
Restricted Payments declared  or made after June 30, 2012 provided herein;
provided, however, that no such amendment need be provided for any  Material
Credit Facility if similar language is already included in such other Material
Credit Facility.
 
 
 
1

--------------------------------------------------------------------------------

 

 
Section 4         Miscellaneous.


4.1       This Amendment may be executed in any number of counterparts, each
counterpart constituting an original, but all together only one agreement. 
Delivery of executed counterparts of this Amendment by telefacsimile or other
secure electronic format (pdf) shall be effective as an original.


4.2       The amendments, limited waiver and other modifications set forth in
this Amendment shall be limited precisely as written and  shall not be deemed to
be (a) an amendment, consent or waiver of any other terms or conditions of the
Note Agreement or any other document related to the Note Agreement, or (b) a
consent to any future amendment, consent or waiver.  Except as expressly set
forth in this letter, the Note Agreement and the other Transaction  Documents
shall continue in full force and effect.


4.3       This Amendment shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the internal laws of the State
of New York, excluding choice-of- law principles of the law of such state that
would require the application of the laws of a jurisdiction other than such
state.








[Signature pages follow.]








 
 
 
 
 
 
 
 

 










2








--------------------------------------------------------------------------------





 


IN WITNESS  WHEREOF,  the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.








NU SKIN ENTERPRISES, INC.




By:      /s/ Ritch N. Wood
Name:    Ritch N. Wood
Its:      Chief Financial Officer




PRUDENTIAL INVESTMENT MANAGEMENT,  INC.




By:     /s/ David Levine
Its:     Vice President




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA




                                                  By:     /s/ David Levine
                                                  Its:     Vice President



PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY



By: Prudential Investment Management, Inc., as investment manager





                                                  By:     /s/ David Levine
                                                  Its:     Vice President



PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY






                                                  By:     /s/ David Levine
                                                  Its:     Vice President

 
 
 

--------------------------------------------------------------------------------

 


PRUCO LIFE INSURANCE  COMPANY




By:     /s/ David Levine
Its:     Vice President



MTL INSURANCE   COMPANY
 
By:              Prudential Private Placement
Investors, L.P., as investment advisor


By:         Prudential Private Placement
Investors, Inc., as its general partner






By:     /s/ David Levine
Its:     Vice President




GIBRALTAR  LIFE INSURANCE  CO., LTD.


By:         Prudential Investment Management
(Japan), as investment manager



By: Prudential Investment Management, Inc., as sub-adviser





By:     /s/ David Levine
Its:     Vice President
